Citation Nr: 0604641	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to an increased (compensable) rating for 
degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2002 and 
December 2004 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In correspondence dated 
in April and September 2005 the veteran withdrew his appeal 
for entitlement to service connection for vesicular lesions 
and entitlement to a compensable rating for impotence.  

In September 2005, he testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  In correspondence received 
September 19, 2005, the veteran waived agency of original 
jurisdiction consideration for additional evidence to be 
submitted.  A statement and private medical records were 
received in October 2005 and the Board finds the case has 
been properly developed for appellate review.

At his September 2005 personal hearing the veteran also 
raised the issue of entitlement to service connection for 
multiple joint arthritis, to include gout.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
hypertension is presently manifested by diastolic pressure 
that is predominantly less than 110 and systolic pressure of 
predominantly less than 200, but requires continuous 
medication.

3.  The veteran's service-connected degenerative joint 
disease of the left ankle is manifested by X-ray evidence of 
arthritis and noncompensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

2.  The criteria for a 10 rating, but no higher, for 
degenerative joint disease of the left ankle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5010, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in September 2003, May 2004, and 
February 2005.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Although the veteran stated he was scheduled for 
additional medical evaluations in October 2005, there is no 
indication any pertinent evidence was created as a result of 
these appointments.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that when a claimant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential to 
the claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Hypertension

710
1 
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension)


Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more    
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control.
10

Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 
two or more times on at least three different 
days. For purposes of this section, the term 
hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less 
than 90mm.
Note (2): Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, as part of the 
condition causing it rather than by a separate 
evaluation.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2005)

In this case, in statements and at his personal hearing in 
September 2005 the veteran asserted that his hypertension was 
more severely disabling than indicated by the present 
evaluation.  He contends, in essence, that the disorder is 
manifested by blood pressure predominantly over 110 that is 
not very well controlled by medication.  He has also stated 
that he was using medication to control his hypertension at 
the maximum dosage.  

The veteran's claim for a higher rating was received in 
September 2002.  A November 2001 report noted blood pressure 
findings of 140/82, noted the veteran was controlling his 
hypertension with medication, and provided diagnoses of 
hypertension and chronic renal insufficiency.  Subsequent 
reports include blood pressure findings of 170/110 in March 
2002, 144/100 in April 2002, 156/118 and 140/100 in June 
2002, and 128/64 in July 2002.  

VA examination in October 2002 noted blood pressure findings 
of 190/110, sitting, 170/100, standing, and 176/106, supine.  
The diagnoses included essential hypertension, uncontrolled 
in spite of a regimen of four antihypertension medications.

VA treatment records dated in March 2003 noted blood pressure 
readings of 149/75 and 140/83.  The diagnoses included 
hypertension, stable, to be continued on current medication.  
Readings in September 2003 were 152/85, in March 2004 were 
133/73, in June 2004 were 146/96, in September 2004 were 
147/73, in October 2004 were 164/96, in December 2004 were 
145/93, and in March 2005 were 156/90.  A January 2005 
private treatment report noted a reading of 150/80.  A 
reading of 150/106 was provided in a February 2005 private 
treatment report, but it was also noted that the veteran had 
not taken his medication.  A September 2005 reading was 
154/100, and an October 2005 report noted readings of 162/110 
and 145/100.

Based upon the evidence of record, the Board finds veteran's 
service-connected hypertension is presently manifested by 
diastolic pressure that is predominantly less than 110 and 
systolic pressure of predominantly less than 200.  Although 
there is evidence of diastolic pressure readings greater than 
110, such findings are not shown to have been predominant 
either presently nor during the course of this appeal.  The 
evidence does, however, show that the disorder requires 
continuous medication and may be difficult to control.  The 
Board notes that the veteran is receiving a separate 30 
percent rating for chronic renal insufficiency secondary to 
hypertension and a zero percent rating for impotency and that 
these matters have not been developed for appellate review.  
Pursuant to 38 C.F.R. § 4.115, if the renal failure suffered 
by the veteran is of the nephrosclerotic type, separate 
ratings are not to be assigned for disability from disease of 
the heart and any form of nephritis, on account of the close 
interrelationships of cardiovascular disabilities.  This is 
called to the attention of the RO, for any action, if 
necessary.

Although the veteran has asserted that his blood pressure was 
predominantly over 110, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to a rating in excess of 10 percent for 
hypertension is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Left Ankle Disability

The Rating Schedule provides ratings for limitation of ankle 
motion.  

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10

The normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2005).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, the veteran's claim for a higher rating for the 
left ankle impairment was received in March 2004.  During the 
VA examination in October 2004, the veteran did not complain 
of weakness or swelling, heat, redness or instability of the 
ankle.  He indicated that there was pain and stiffness on 
use.  He was on no medication for the ankle.  Physical 
examination revealed range of motion to the left ankle 
including dorsiflexion to 20 degrees and plantar flexion to 
40 degrees.  There was no evidence of edema, effusion, 
instability, weakness, redness, heat, or abnormal movement.  
The examiner noted there was no evidence of painful motion 
and no change with repeated or resisted motion.  The 
diagnosis was degenerative joint disease of the left ankle.

Based upon the evidence of record, the veteran's service-
connected degenerative joint disease of the left ankle is 
presently manifested by X-ray evidence of arthritis with a 
noncompensable limitation of motion.  It is significant to 
note that range of motion studies in October 2004 revealed 
normal dorsiflexion, inversion, and eversion and that there 
was no evidence of painful motion or change with repeated or 
resisted motion.  The Board notes that while the finding of 
plantar flexion to 40 degrees out of 45 degrees does not 
represent a moderate ankle limitation of motion under 
Diagnostic Code 5271, it is nonetheless a limitation of 
motion of a major joint warranting a 10 percent rating under 
Diagnostic Codes 5003-5010.  The examiner's notation of mild 
tenderness above the medial malleolus and pain and stiffness 
on prolonged standing and walking is considered sufficient 
objective evidence of an actual limitation of motion.  
Although the veteran testified that he was unable to perform 
certain tasks associated with his employment as a VA security 
officer, the Board finds there is no evidence of a marked 
interference with employment.  Therefore, an increased 10 
percent rating, but no higher, is warranted.




ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a 10 percent rating, but no higher, for 
degenerative joint disease of the left ankle is granted, 
subject to the regulations governing the payment of monetary 
awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


